Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 18, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s determination that claimant was discharged for misconduct from her position as a sales representative for a clothing manufacturer because of her failure to comply with a reasonable request of her employer. There is no dispute in the record that claimant’s employment contract required her to keep regular business hours at the office and, when the *818employer requested that claimant keep these hours, claimant refused. Notably, what constitutes misconduct is a factual determination for the Board. In this case, the Board was within its authority in crediting the employer’s witnesses as to the reasonableness of its request and rejecting the explanation offered by claimant.
Cardona, P. J., Mikoll, Crew III and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.